Title: To George Washington from William Heath, 21 Oct. 1779 [letter not found]
From: Heath, William
To: Washington, George

Letter not found: from William Heath, 21 Oct. 1779. On 21 Oct., GW wrote to Bridadier General Duportail and Lt. Col. Alexander Hamilton: “I received a Letter from Major General Heath of which the following is a Copy. ‘I now have the pleasure to acquaint your Excellency that the Enemy have left both points having burnt & destroyed their Works.’ Mandevilles Octr 21—1779 4 OClock P.M.”